 

 

Exhibit 10.1

 

[gygylflyq1hh000001.jpg]

March 23, 2020

Marc van Zadelhoff

44 Silber Hill Road

Weston MA 02493

RE: Separation Agreement

Dear Marc,

In connection with the termination of your employment with LogMeIn USA, Inc.,
(the “Company”) on April 10, 2020 (“Termination Date”), you are eligible to
receive the severance benefits described in the “Description of Severance
Benefits” attached to this letter agreement as Attachment A, contingent upon
your signing and returning this letter agreement (the “Letter Agreement”) to Jo
Deal, CHRO by April 13, 2020, and that you not revoke your acceptance of the
Letter Agreement. By signing and returning this Letter Agreement, and not
revoking the Letter Agreement, you agree to be bound by the terms and conditions
set forth in the Letter Agreement, including but not limited to the numbered
paragraphs below, which includes the release of claims set forth in paragraph 3.
You are advised to consult with an attorney before signing this Letter
Agreement. You may revoke your acceptance of the Letter Agreement for any
reason, or no reason at all, within seven (7) calendar days after you have
signed it (the “Revocation Period”), in writing via email, overnight mail, or
facsimile. Any such revocation must state that it is a revocation of the Letter
Agreement and must be delivered within the seven (7) calendar day Revocation
Period to: Jo Deal, CHRO, LogMeIn USA, Inc., jo.deal@logmein.com, 333 Summer
Street, Boston, MA 02210.

Upon your signing and returning this Letter Agreement by April 13, 2020, and
upon expiration of the 7-day Revocation Period, you will receive the severance
benefits described in Attachment A from the Company. Also, regardless of whether
you sign the Letter Agreement, if eligible, you may elect to continue receiving
group medical insurance pursuant to federal law, specifically 29 U.S.C. § 1161
et seq. (the Consolidated Omnibus Budget Reconciliation Act (COBRA)). All
premium costs for COBRA shall be paid by you on a monthly basis for as long as,
and to the extent that, you remain eligible for COBRA continuation. You should
consult the COBRA materials to be provided by the Company for details regarding
these benefits. All other benefits, including life insurance and long-term
disability, will cease upon your Termination Date. Further, pursuant to the
Company’s Stock Incentive Plan, which governs any vested or unvested RSUs, any
vested RSUs at your Termination Date that you have not yet sold, can be sold by
you at any point in the future. You do not have any time restriction to sell
your shares. Any RSUs that remain unvested as of the Termination Date will
immediately and automatically forfeit. Should any conflict(s) between this
Letter Agreement and the Stock Incentive Plan arise, regarding your RSUs, the
Stock Incentive Plan shall govern as to the RSUs.

 

 

--------------------------------------------------------------------------------

 

 

The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this letter agreement:

 

 

1.

Termination Date - Your date of termination from the Company is April 10, 2020.

 

 

2.

Description of Severance Benefits - The severance benefits to be paid to you if
you timely sign and return this letter agreement are described in the
“Description of Severance Benefits” attached as Attachment A (the “Severance
Benefits”).

 

 

3.

Release –

 

 

a.

In consideration of the payment of the Severance Benefits, which you acknowledge
you would not otherwise be entitled to receive, you hereby fully, forever,
irrevocably and unconditionally release, remise and discharge the Company, its
officers, directors, stockholders, corporate affiliates, subsidiaries, parent
companies, successors and assigns, agents and employees (each in their
individual and corporate capacities) (hereinafter, the “Released Parties”) from
any and all claims, charges, complaints, demands, actions, causes of action,
suits, rights, debts, sums of money, costs, accounts, reckonings, covenants,
contracts, agreements, promises, doings, omissions, damages, executions,
obligations, liabilities, and expenses (including attorneys’ fees and costs), of
every kind and nature which you ever had or now have against the Released
Parties, including, but not limited to, those claims arising out of your
employment with and/or separation and termination from the Company, including
but not limited to, all claims under the Age Discrimination in Employment Act
("ADEA"), 29 U.S.C. § 621, et seq.; the Civil Rights Act of 1866, 42 U.S.C. §
1981 et seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et
seq., the Civil Rights Act of 1991; the National Labor Relations Act, 29 U.S.C.
§ 151 et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.;
the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq.; the
Equal Pay Act of 1963, 29 U.S.C. § 206(d); the Americans With Disabilities Act
of 1990, 42 U.S.C. § 12101 et seq., the Family and Medical Leave Act, 29 U.S.C.
§ 2601 et seq., the Worker Adjustment and Retraining Notification Act (“WARN”),
29 U.S.C. § 2101 et seq., the Fair Labor Standards Act, 29 U.S.C. § 215 et seq.,
the Sarbanes-Oxley Act of 2002, Section 806 of the Corporate and Criminal Fraud
Accountability Act of 2002, 18 U.S.C. § 1514(A), the Rehabilitation Act of 1973,
29 U.S.C. § 701 et seq., Executive Order 11246, Executive Order 11141, the Fair
Credit Reporting Act, 15 U.S.C. § 1681 et seq., the Employee Retirement Income
Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., the Massachusetts Fair
Employment Practices Act, M.G.L. c. 151B, § 1 et seq., the Massachusetts Civil
Rights Act, M.G.L. c. 12, §§11H and 11I, the Massachusetts Equal Rights Act,
M.G.L. c. 93, § 102 and M.G.L. c. 214, § 1C, the Massachusetts Labor and
Industries Act, M.G.L. c. 149, § 1 et seq., the Massachusetts Privacy Act,
M.G.L. c. 214, § 1B, the Massachusetts Maternity Leave Act , M.G.L. c. 149, §
105D; the California Labor Rules; the California Fair Employment and Housing
Act, Cal. Gov't Code § 12900 et seq.; the California Constitution, Cal. Const.
art. I, § 1 et seq.; the California Labor Code, Cal. Lab. Code § 1 et seq.; the
California Family Rights Act, ; and California Business & Professions Code
Section

 

--------------------------------------------------------------------------------

 

 

 

17200, all as amended; the Utah Antidiscrimination Act, Utah Code Ann. § 34A-
5-1060 et seq.; the Utah Payment of Wages Act, Utah Code Ann. § 34-28- 1 et
seq.; and the Utah Minimum Wage Act, Utah Code Ann. § 34-40-101 et seq.; all
common law claims including, but not limited to, actions in tort, defamation and
breach of contract; all claims to any non-vested ownership interest in the
Company, contractual or otherwise, including, but not limited to, claims to
stock, stock awards or stock options; any claim arising under any employment,
compensation or severance plan, agreement or policy, or any document outlining
any terms and conditions of your employment or separation from employment; and
any claim or damage arising out of your employment with or separation from the
Company (including a claim for retaliation) under any common law theory or any
federal, state or local statute or ordinance not expressly referenced above.

 

 

b.

Notwithstanding the generality of the foregoing, nothing in this letter
agreement shall be a waiver of any claims that cannot be waived by law,
including but not limited to (i) your rights under Exhibit A, (ii) claims for
unemployment compensation or any state disability insurance benefits pursuant to
the terms of applicable state law; (iii) claims for workers’ compensation
insurance benefits under the terms of any worker’s compensation insurance policy
or fund of the Company; (iv) claims pursuant to the terms and conditions of
COBRA. Further, nothing herein prevents you from (vi) filing, cooperating with,
or participating in any proceeding before the EEOC or a state Fair Employment
Practices Agency (except that you acknowledge that you may not be able to
recover any monetary benefits in connection with any such claim, charge or
proceeding) or (vii) exercising your right to communicate directly with,
cooperate with, or provide information to, any federal, state or local
government regulator, including, but not limited to, the U.S. Securities and
Exchange Commission, the U.S. Commodity Futures Trading Commission, or the U.S.
Department of Justice.

 

 

c.

You have been informed that, by statue or common law, a general release of
claims may not extent to claims that you do not know or suspect to exist in your
favor at the time of executing the release, where such claims, if known to you,
may have materially affected your decision to settle. Being aware of such
statutory or common laws principles, you nonetheless agree to waive your right
to pursue such unknown claims against the Released Parties, including but not
limited to all rights under California Civil Code

 

Section 1542, which provides as follows: "A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which, if known by him or her, must have
materially affected his or her settlement with the debtor."

 

 

--------------------------------------------------------------------------------

 

 

 

4.

Non-Disclosure, Non-Competition and Non-Solicitation Obligations – As a
reminder, any and all non-public information concerning the Company which you
acquired during the course of your employment shall remain “Confidential
Information” of the Company and should not be used for your own personal benefit
or the benefit of any third party. You further recognize and acknowledge that
the disclosure of any Confidential Information to any other person or entity
outside of the Company, including, but not limited to, any investors, analysts,
researchers or competitors could result in irreparable harm to the Company
and/or expose the Company to substantial damages. Therefore, you acknowledge and
reaffirm your obligation to keep confidential and not to disclose any and all
non-public information concerning the Company which you acquired during the
course of your employment with the Company, including, but not limited to, any
non-public information concerning the Company’s business affairs, business
prospects, business strategies, technology, product roadmaps, product
development, product design, architecture data, customers, prospective
customers, customer development, suppliers, unreleased
products/specifications/features/functionality, marketing activities, pricing,
license agreements/arrangements, software, proprietary processes, and financial
condition, or any other information which you know or reasonably should know is
confidential, proprietary or trade secret information of the Company, as is
stated more fully in any agreement regarding confidentiality, non-disclosure,
non-competition, and/or intellectual property assignment (as applicable, the
“Confidentiality Agreement”) you may have executed during your employment with
the Company, which remains in full force and effect. Unless you were employed by
the Company in California, you further acknowledge and reaffirm your obligations
(if any) under the Confidentiality Agreement not to compete against the Company
or to solicit its customers, clients, employees or consultants for a specified
period of time following the Termination Date. However, nothing in this Section
4 or in the Confidentiality Agreement is intended to restrict your right to
communicate directly with, cooperate with, or provide information to, any
federal, state or local government regulator, including, but not limited to, the
U.S. Securities and Exchange Commission, the U.S. Commodity Futures Trading
Commission, or the U.S. Department of Justice. You acknowledge that the Company
has provided you with the following notice of immunity rights in compliance with
the requirements of the Defend Trade Secrets Act of 2016: (a) you will not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of non-public Company information in confidence to a Federal,
State, or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, (b) you will not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of non-public Company information that is made in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal and (c) if you file a lawsuit for retaliation by the Company for
reporting a suspected violation of law, you may disclose non-public Company
information to your attorney and use such information in the court proceeding,
so long as you file any document containing non-public Company information under
seal, and do not disclose such information, except pursuant to court order.

 

 

--------------------------------------------------------------------------------

 

 

 

5.

Return of Company Property - You confirm that you have returned to the Company
all keys, files, records (and copies thereof), equipment (including, but not
limited to, computer hardware, software and printers, wireless handheld devices,
cellular phones, pagers, etc.), Company identification, Company vehicles and any
other Company-owned property in your possession or control and have left intact
all electronic Company documents, including but not limited to, those that you
developed or helped develop during your employment. You further confirm that you
have cancelled all accounts for your benefit, if any, in the Company's name,
including but not limited to, credit cards, telephone charge cards, cellular
phone and/or pager accounts and computer accounts.

 

 

6.

Business Expenses and Compensation - You acknowledge that you have been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of your employment and that no other reimbursements are owed to
you. You further acknowledge that you have received payment in full for all
services rendered in conjunction with your employment by the Company and that no
other compensation is owed to you except as provided herein.

 

 

7.

Non-Disparagement - You understand and agree that, as a condition for payment to
you of the consideration herein described, you shall not, whether oral or in
writing, make any false, negative, critical, pejorative, injurious, disparaging
or derogatory statements on any social media platforms, blogs, or otherwise to
any individual, entity, media/press outlet, industry group, financial
institution or current or former employee, consultant, client or customer of the
Company regarding the Company or any of its directors, officers, employees,
agents, representatives, products, services, or about the Company’s business
affairs and financial condition. Additionally, the Company agrees that it shall
not authorize, direct or make any false, negative, critical, pejorative,
injurious, disparaging or derogatory statements to any social media platforms,
blogs, or otherwise to any individual, entity, media/press outlet, industry
group, financial institution or current or former employee, consultant, client
or customer of the Company regarding you.

 

 

8.

Amendment - This letter agreement shall be binding upon the parties and may not
be modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.
This letter agreement is binding upon and shall inure to the benefit of the
parties and their respective agents, assigns, heirs, executors, successors and
administrators.

 

 

9.

Waiver of Rights - No delay or omission by the Company in exercising any right
under this letter agreement shall operate as a waiver of that or any other
right. A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.

 

 

10.

Validity - Should any provision of the Letter Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of the Letter Agreement.

 

 

--------------------------------------------------------------------------------

 

 

 

11.

Confidentiality - To the extent permitted by law, you understand and agree that,
as a condition for payment to you of the Severance Benefits herein described,
the terms and contents of the Letter Agreement, and the contents of the
negotiations and discussions resulting in the Letter Agreement, shall be
maintained as confidential by you and your agents and representatives and shall
not be disclosed to any third party except to the extent required by federal or
state law or as otherwise agreed to in writing by the Company.

 

 

12.

Cooperation - You agree to cooperate with the Company in the investigation,
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company. Your cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with the Company’s counsel to prepare for discovery or
any mediation, arbitration, trial, administrative hearing or other proceeding or
to act as a witness when reasonably requested by the Company at mutually
agreeable times and at locations mutually convenient to you and the Company. You
also agree to cooperate with the Company in the transitioning of your work and
will be available to the Company for this purpose or any other purpose
reasonably requested by the Company.

 

 

13.

Tax Provision - In connection with the Severance Benefits provided to you
pursuant to this letter agreement, the Company shall withhold and remit to the
tax authorities the amounts required under applicable law, and you shall be
responsible for all applicable taxes with respect to such Severance Benefits
under applicable law. You acknowledge that you are not relying upon advice or
representation of the Company with respect to the tax treatment of any of the
severance benefits set forth in Attachment A.

 

 

14.

Nature of Agreement - You understand and agree that the Letter Agreement is a
severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

 

 

15.

Acknowledgments - You acknowledge that you have been given at least twenty- one
(21) days to consider the Letter Agreement, including Attachment A, and that the
Company advised you to consult with an attorney of your own choosing prior to
signing the Letter Agreement. You understand that you may revoke the Letter
Agreement for a period of seven (7) days after you sign it, and the Letter
Agreement shall not be effective or enforceable until the expiration of the
seven (7) day revocation period. You understand and agree that by entering into
the Letter Agreement you are waiving any and all rights or claims you might have
under the ADEA, as amended by The Older Workers Benefit Protection Act, and that
you have received consideration beyond that to which you were previously
entitled.

 

 

16.

Voluntary Assent - You affirm that no other promises or agreements of any kind
have been made to or with you by any person or entity whatsoever to cause you to
sign this letter agreement, and that you fully understand the meaning and intent
of this letter agreement. You state and represent that you have had an
opportunity to fully discuss and review the terms of this letter agreement with
an attorney. You further state and represent that you have carefully read this
letter agreement, including Attachment A, understand the contents herein, freely
and voluntarily assent to all of the terms and conditions hereof, and sign your
name of your own free act.

 

--------------------------------------------------------------------------------

 

 

 

 

17.

Applicable Law - This letter agreement shall be interpreted and construed by the
laws of the state in which you were last employed by the Company, without regard
to conflict of laws provisions. You hereby irrevocably submit to and acknowledge
and recognize the jurisdiction of the courts of the state in which you were last
employed by the Company, or if appropriate, a federal court located in such
state (which courts, for purposes of this letter agreement, are the only courts
of competent jurisdiction), over any suit, action or other proceeding arising
out of, under or in connection with this letter agreement or the subject matter
hereof.

 

 

18.

Entire Agreement - This letter agreement, including Attachment A, contains and
constitutes the entire understanding and agreement between the parties hereto
with respect to your severance benefits and the settlement of claims against the
Company and cancels all previous oral and written negotiations, agreements,
commitments and writings in connection therewith. If you have any questions
about the matters covered in this letter agreement, please contact Jo Deal,
CHRO.

 

--------------------------------------------------------------------------------

 

 

Very truly yours,

 

LogMeIn USA, Inc.

 

 

Jo Deal, CHRO

 

I hereby agree to the terms and conditions set forth above and in the attached
Description of Severance Benefits. Unless I timely revoke my acceptance of it, I
intend that this letter agreement become a binding agreement between me and the
Company.

 

/s/ Marc van Zadelhoff

 

Date

 

3/23/2020

Employee Name: Marc van Zadelhoff

 

 

 

 

 

To be returned by April 13, 2020

 

--------------------------------------------------------------------------------

 

 

ATTACHMENT A

DESCRIPTION OF SEVERANCE BENEFITS

 

The following is a summary of the benefits available to you in accordance with
the terms and conditions of the letter agreement upon your separation:

 

Subject to the requirements and limitations described herein and in the letter
agreement, the Company will pay you the following (the “Severance Pay”):

 

 

a)

a lump sum cash payment of $500,000.00 (five hundred thousand dollars)
(equivalent to 12 months’ base salary), less all applicable state and federal
taxes;

 

b)

in addition to the severance payments described above, as an additional
severance benefit you will be paid a lump sum cash payment of $1,000,000.00 (one
million dollars) (the “Equity Severance Pay”), which represents an agreed upon
payment in lieu of all of your unvested LogMeIn RSU/PRSU/equity awards currently
outstanding. You understand that all of your outstanding RSU/PRSU/equity awards
will expire upon your termination of employment and, other than the Equity
Severance Payment, you will not receive any additional payment in connection
with said awards. You also agree that you are not entitled to any acceleration
of currently outstanding RSU/PRSU/equity awards for any reason, including in
connection with the Company’s previously announced definitive agreement to be
acquired by affiliates of Francisco Partners and Evergreen Coast Capital
Corporation. The Equity Severance Pay will be paid in accordance with our
regularly scheduled payroll, but no earlier than eight (8) days after the date
of execution of this letter agreement and assuming this letter agreement is not
rescinded by you prior to such date; and

 

c)

if you elect to continue your current medical, dental and vision insurance
coverage under the law known as COBRA, the Company will pay for such coverage
through the earlier of (1) twelve (12) months after the Termination Date, (2)
the date upon which you have healthcare benefits through other employment, or
(3) the date upon which you are otherwise no longer eligible for COBRA
continuation coverage. The Company will pay these premiums directly to the
Company’s insurance providers; if you do not elect continuation coverage under
COBRA for any reason, the Company will not be obligated to make any payments and
you will not receive these amounts in cash or in any other form of compensation.

 

You acknowledge and agree that the Severance Pay (including the COBRA insurance
coverage), shall fully satisfy any and all obligations of the Company, including
the full payment of any and all severance benefits that may be due to you, such
as any severance or other obligations that may be due to you under the general
executive severance program approved by the Company’s Board of Directors in
February 2017 or any other written agreement you may have with the Company. This
Severance Pay will be paid in accordance with the Company’s regularly scheduled
payroll, after the Termination Date.

 